                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DR. JOSEPH ESHUN                     :

                  Plaintiff          :   CIVIL ACTION NO. 3:15-1034

          v.                         :        (JUDGE MANNION)

DR. MARCIA WELSH, et al.             :

                 Defendants          :

                              MEMORANDUM

     Presently before the court is defendants Marcia G. Welsh (“Welsh”),

Shelia Handy (“Handy”), and Terry Wilson’s (“Wilson”) (collectively

“defendants”) motion for summary judgment. (Doc. 20). Based on the

following, defendants’ motion for summary judgment (Doc. 20) will be

DENIED.



     I.        PROCEDURAL HISTORY

     On May 28, 2015, plaintiff Joseph Eshun (“Eshun”) filed a two-count

complaint against defendants under 42 U.S.C §1981 and 42 U.S.C. §1983

alleging that his civil rights were violated when he was denied status as a

tenured professor because of his race. (Doc. 1). On February 14, 2017,

defendants filed a motion for summary judgment (Doc. 20) and a statement

of facts (Doc. 21). Then, on March 21, 2017, defendants filed a brief in
support of their motion. (Doc. 24). Eshun filed a brief opposing defendants’

motion on May 15, 2017. (Doc. 29)1. On May 30, 2017, defendants filed a

reply brief in support of their motion. (Doc. 36). Defendants’ motion (Doc. 20)

is now ripe for disposition.



      II.   LEGAL STANDARD

      Summary judgment is appropriate “if the pleadings, the discovery

[including, depositions, answers to interrogatories, and admissions on file]

and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to

judgment as a matter of law.” Fed.R.Civ.P. 56(c); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Turner v. Schering-Plough Corp., 901

F.2d 335, 340 (3d Cir. 1990). A factual dispute is genuine if a reasonable jury

could find for the non-moving party and is material if it will affect the outcome

of the trial under governing substantive law. Anderson v. Liberty Lobby, Inc.,


      1
         Within his brief in opposition (Doc. 29), Eshun has a “Factual
Overview of Plaintiff’s Employment” (Doc. 29, at 5-17) and “Plaintiff’s
Responses to Defendants’ Statement of Material Facts (Doc. 29, at 28-32).”
Under this court’s local rules, these two portions of Eshun’s opposition brief
should have been filed separately as a statement of facts. Local Rule 56.1.
However, in the interest of fairness and justice, and considering defendants
acknowledgment that “[p]laintiff . . . has responded to the Defendant[s’] [sic]
statement of material facts,” (Doc. 36, at 1) the court will consider these facts
as if they were filed properly.
                                      -2-
477 U.S. 242, 248 (1986); Aetna Cas. & Sur. Co. v. Ericksen, 903 F. Supp.

836, 838 (M.D.Pa. 1995). At the summary judgment stage, “the judge’s

function is not himself to weigh the evidence and determine the truth of the

matter but to determine whether there is a genuine issue for trial.” Anderson,

477 U.S. at 249; see also Marino v. Indus. Crating Co., 358 F.3d 241, 247

(3d Cir. 2004) (explaining that a court may not weigh the evidence or make

credibility determinations). Rather, the court must consider all evidence and

inferences drawn therefrom in the light most favorable to the non-moving

party. Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir. 2007).

      To prevail on summary judgment, the moving party must affirmatively

identify those portions of the record which demonstrate the absence of a

genuine issue of material fact. Celotex, 477 U.S. at 323-24. The moving party

can discharge the burden by showing that “on all the essential elements of

its case on which it bears the burden of proof at trial, no reasonable jury could

find for the non-moving party.” In re Bressman, 327 F.3d 229, 238 (3d Cir.

2003); see also Celotex, 477 U.S. at 325. If the moving party meets this initial

burden, the non-moving party “must do more than simply show that there is

some metaphysical doubt as to material facts,” but must show sufficient

evidence to support a jury verdict in its favor. Boyle v. County of Allegheny,

139 F.3d 386, 393 (3d Cir. 1998) (quoting Matsushita Elec. Indus. Co. v.


                                      -3-
Zenith Radio Corp., 475 U.S. 574, 586 (1986)). However, if the non-moving

party “fails to make a showing sufficient to establish the existence of an

element essential to [the non-movant’s] case, and on which [the non-movant]

will bear the burden of proof at trial,” Federal Rule of Civil Procedure 56

mandates the entry of summary judgment because such a failure

“necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 322-

23; Jakimas v. Hoffman-La Roche, Inc., 485 F.3d 770, 777 (3d Cir. 2007).



      III.   MATERIAL FACTS

      The following are the undisputed facts material to resolving the

pending motion for summary judgment2. Eshun was born in Ghana and came

to the United States in 1992. After obtaining a bachelor’s, doctorate, and two

master’s degrees, Eshun became an associate professor of business

management at East Stroudsburg University (“ESU”). In 2012, Welsh

became president of ESU. As president, Welsh was the ultimate decision-

maker in whether to grant or deny tenure to professors at ESU. Before

determining whether a professor should be granted tenure, Welsh receives



      2
       The relevant facts are taken from the pleadings (Doc. 1; Doc. 6),
defendants’ statement of facts (Doc. 21), and Eshun’s statement of facts
(Doc. 29). Any material facts that remain in dispute are noted as such.

                                    -4-
recommendations from the Department Tenure Committee (“DTC”), the

Department Chair (“DC”), and the University-Wide Tenure Committee

(“UWTC”).3 Welsh’s decision-making process consists of reading the

recommendations and the applicant’s portfolio, as well as, meeting with the

UWTC.

      In the 2012-2013 academic year, at least nine or ten professors were

eligible for tenure at ESU; three of whom were from the business department.

The professors do not compete for one tenure position; they could all receive

tenure if they were qualified. The three professors eligible for tenure from the

business department were Ken Levitt (“Levitt”), Shelia Handy (“Handy”), and

Eshun. Handy became department chair in May of 2010. However, Handy

could not be the department chair during her tenure process, so she stepped

down from the position for the 2012-2013 school year. Terry Wilson

(“Wilson”), an associate professor in the business management department,

became the temporary department chair.

      As   temporary     department     chair,   Wilson   gave    a   negative

recommendation regarding Eshun and Levitt’s tenure applications and a



      3
         Eshun disputes this fact because Welsh admitted to also considering
a letter from the Provost regarding Eshun’s tenure application. However,
genuine disputes of material facts exist without considering the Provost’s
letter, so it is unnecessary to examine this dispute herein.
                                      -5-
positive recommendation regarding Handy’s application. The three-person

DTC unanimously recommended that Eshun be granted tenure. The

UWTC’s vote regarding Eshun’s tenure application consisted of three votes

recommending and five votes recommending with reservations. In May of

2013, Welsh denied tenure to Eshun, Levitt, and two other professors. When

a professor does not receive tenure, they are given one more academic year

with ESU.



     IV.    DISCUSSION

     Eshun argues that racial discrimination can be inferred from his denial

of tenure under the well-established McDonnell Douglas burden-shifting

framework. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04

(1973).

     Under McDonnell Douglas, the employee must make out a prima
     facie case of intentional discrimination. Whether the employee
     has done so is a question of law for the court. If the plaintiff
     establishes a prima facie case, the defendant has a “relatively
     light burden” to produce evidence of a legitimate, non-
     discriminatory reason for its actions. The burden then shifts back
     to the plaintiff to show that the given reason was a pretext for the
     defendant’s actual discriminatory motive. To avoid summary
     judgment, then, [Eshun needs] to establish a prima facie case of
     discrimination and produce evidence that would allow a
     factfinder to reasonably conclude that any non-discriminatory
     reasons articulated by [defendants] were pretextual.



                                    -6-
      In order to establish a prima facie case of discrimination under
      McDonnell Douglas, the plaintiff must prove that (1) [he] is a
      member of a protected class; (2) [he] was qualified for the
      position; (3) [he] suffered an adverse employment action; and (4)
      the circumstances could give rise to an inference of unlawful
      discrimination. Such an inference may be drawn if the plaintiff
      identifies “a similarly situated individual outside of the protected
      class, who engaged in the same conduct but was treated more
      favorably.”

Cooper v. Thomas Jefferson Univ. Hosp., 743 Fed.Appx. 499, 501-02 (3d

Cir. 2018) (citations omitted).

      There is no dispute that Eshun meets the first, third, and fourth prongs4:

as an African-American, he is a member of a protected class, his denial of

tenure is an adverse employment action, and there were other professors

outside the protected class, who were granted tenure around the same time

Eshun was denied tenure. (Doc. 24, at 4). Thus, the only prong of Eshun’s




      4
        Defendants do not contest that Eshun is black and has satisfied the
first prong. (Doc. 24, at 4). In their brief, defendants also state, “Shelia
Handy, a white female, did receive tenure during the period relatively near to
the time Eshun was [not] granted tenure,” and therefore, acknowledge Eshun
has “satisfied the third prong.” (Doc. 24, at 4). However, this evidence
supports the notion that Eshun has satisfied the fourth not third prong.
Defendants make no mention of whether they contest the actual third
prong—that Eshun “suffered an adverse employment action.” Cooper, 743
Fed.Appx. at 502. Considering defendants expressly discussed their
admission or denial of Eshun’s satisfaction of three of the four prongs, the
court deems defendants to have admitted that Eshun has satisfied the third
prong.
                                     -7-
prima facie case in dispute is the second prong—whether he was qualified

for tenure.

      The Third Circuit Court of Appeals has “explained that the precise

elements of a [prima facie] showing will vary depending on the circumstances

of the case.” Roebuck v. Drexel Univ., 852 F.2d 715, 726 (3d Cir. 1988).

      In the context of a failure to grant tenure . . . to satisfy the
      qualifications element of the McDonnell Douglas test, plaintiff
      need only show that he was sufficiently qualified to be among
      those persons from whom a selection, to some extent
      discretionary, would be made. That is, he need show only that
      his qualifications were at least sufficient to place him in the
      middle group of tenure candidates as to whom both a decision
      granting tenure and a decision denying tenure could be justified
      as a reasonable exercise of discretion by the tenure-decision
      making body.

Id (quotations omitted).

      Defendants allege that Eshun was not in the “middle group” because

he was given a negative recommendation by the DC and received a split

vote from the UWTC. (Doc. 24, at 5). Defendants seem to suggest that this

“group” of applicants only consisted of the three tenure-eligible professors in

the Business Management Department and that Eshun was the least

qualified among them and thus, not in the “middle.” However, the phrase

“middle group” is not meant to relate to an applicant’s ranking amongst fellow

applicants, but rather an applicant is in the “middle group” if “both a decision

granting tenure and a decision denying tenure could be justified as a

                                     -8-
reasonable exercise of discretion by the tenure-decision making body.”

Roebuck, 852 F.2d at 726. That is, if it would be reasonable to grant tenure

to Eshun, then he is in the “middle group” and has satisfied prong two of the

McDonnell Douglas framework. The court finds that granting Eshun tenure

would be a “reasonable exercise of discretion” considering the DTC and

UWTC recommended that Eshun receive tenure. Therefore, Eshun has

established a prima facie case of discrimination.

     Next, defendants allege that Welsh “did not grant Eshun tenure

because she believed he had a very [weak] [sic] tenure application file and

did not meet the criteria for tenure at ESU.” (Doc. 24, at 6). Even if

defendants alleged non-discriminatory reason for denying Eshun tenure is

legitimate, material facts are still genuinely disputed by the parties, which

may allow a reasonable jury to conclude that defendants’ reasons for

denying Eshun tenure are merely pretextual.

     Before deciding Eshun’s tenure status, Welsh reviewed the

recommendations of the DC, DTC, and UWTC. Between the DC and two

committees, there were twelve people, who evaluated Eshun and submitted

a recommendation regarding his tenure. While some had reservations,

overall, eleven of the twelve people recommended that Eshun should be

granted tenure. Welsh admits that because five people had reservations


                                    -9-
regarding their recommendation and did not convey their reservation to

Welsh that she did not consider their votes to be proper, rather she deemed

them “no votes.5”

     A genuine dispute remains as to whether it was proper for Welsh to

conclude that the five recommendations with reservations could be

considered a “no vote.” Additionally, a genuine dispute remains between

Welsh’s reasons for denying Eshun tenure and the DTC’s reasons for

recommending tenure.

     Specifically, the DTC stated: “[d]uring his time at ESU, Dr. Eshun has

demonstrated continuous high-quality performance in teaching, scholarship,

and service worthy of tenure.” (Doc. 30-8, at 1). This statement, which was

endorsed by three professors in the business management department,

completely contradicts Welsh’s statement that “[e]vidence indicates that

[Eshun’s] teaching does not meet expected standards.” (Doc. 30-11).

     Next, the DTC stated: “[w]hen (if) future faculty resources permit, the

department will support additional growth in the entrepreneurship courses



     5
         In her deposition, Welsh states that she told the UWTC to fill in the
justification for their reservations. She states the UTWC “then changed it to
be recommend or not recommend. But then in the justification they said it
was a split vote recommend, recommend with reservations, not
recommend.” (Doc. 21-1, at 21-22). However, the changed votes of the
UWTC with justification was never submitted by either party.

                                    - 10 -
that [Eshun] has developed and in new programs, including a new

specialization in entrepreneurship and a new minor in entrepreneurship (the

department has recently approved moving forward with the minor this

semester).” (Doc. 30-8, at 2). Again, this statement by the DTC contradicts

Welsh’s belief that “evidence . . . indicates insufficient accomplishments in

meeting expectations in service, including curriculum development

expectations . . .” (Doc. 30-11).

      Finally, the DTC stated: “[t]he committee concludes that Dr. Eshun has

presented convincing evidence of continuing engagement in high-quality

scholarship that informs his teaching as well as contributing to external

knowledge communities.” (Doc. 30-8, at 3). Once again, this statement by

the DTC contradicts Welsh’s statement that “[e]vidence of scholarly activity

was less than expected for an associate professor.” (Doc. 30-11).

      Therefore, the court finds that Eshun has presented sufficient evidence

to establish that a reasonable jury may conclude that his denial of tenure was

pretextual. As such, the law requires that summary judgment be denied.




                                    - 11 -
       V.      CONCLUSION

       Based on the foregoing, defendants’ motion for summary judgment

(Doc. 20) will be DENIED. An appropriate order shall issue.



                                                  s/  Malachy     E. Mannion
                                                  MALACHY E. MANNION
                                                  United States District Judge
DATE: February 11, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-1034-02.DOCX




                                             - 12 -
